DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Amendments filed on 05/18/2022 are entered.  The amendments overcome the previously presented claim objections.  Corresponding claim objections are withdrawn.  The amendments also change the scopes of the previously presented claims.  New grounds of rejections are applied to the amended claims and the current Office Action is made FINAL as necessitated by the claim amendments.

Response to Arguments
Applicant’s arguments with respect to claim(s) 25, 28, 31, 38, 39, 64, 81 and 82 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 25, 28, 31, 38, 39, 64, 81 and 82  is/are rejected under 35 U.S.C. 103 as being unpatentable over Uchino (US 2017/0303182) in view of Yi (US 2017/0048803).
Uchino discloses the following features.
	Regarding claim 25, a method performed by a wireless device (see UE in Fig. 12) configured to communicate on a first carrier with a first cell that is part of a first cell group and on a second carrier with a second cell that is part of a second cell group different from the first cell group (see CC#1 of PCell that belongs to a master cell group and CC#2 of SCell that belongs to a secondary cell group in Fig. 6 and paragraph [0059]), the method comprising:
	determining a timing value, the timing value being associated with the first cell and second cell (see “In an example illustrated in FIG. 6, it is assumed that the UE performs switching between CCs by having a timing of a transient period in CC#1 as a reference. CC#1” recited in paragraph [0059] and Fig. 6, wherein the transient period is applied in both CC#1 and CC#2 using the timing of CC#1 as a reference), the timing value being based at least in part on at least one of a first timing advance value of the first cell group and a second timing advance of the second cell group (Fig. 6 and paragraph [0059] shows that CC#1 having a timing of a first cell group, MCG, and CC#2 having a timing of a second cell group SCG; Uchino does not use the term timing advance, but shows the use of asynchronous dual connectivity with cell groups having different timings, which is equivalent to timing advance associated with the cell groups as known in the art and shown in the secondary reference below);
	receiving a message from the first cell (see message received in step S301 in Fig. 9), the received message including an indication to apply at least a portion of a delay in transmission to at least one of an uplink transmission in the first cell and an uplink transmission in the second cell, the delay corresponding to the timing value (see Fig. 6, and “the UE detects that the period of a subframe in CC#2 indicated by “D” overlaps with the transient period, does not perform UL transmission via CC#2 during the period of a subframe indicated by “D”, and starts UL transmission via CC#2 from the following subframe indicated by “E”” as recited in paragraph [0063], wherein the delay corresponds to the transient period and the timing difference between CC#1 and CC#2)
	stopping a first transmission in the first cell on the first carrier (see Fig. 6, wherein the UE transmits on CC#1 up to subframe A); and
	switching to perform a second transmission in the second cell on the second carrier (see transmission being switched onto CC#2 at subframe D in Fig. 6, and according to paragraph [0063] the UE may delay the uplink transmission until subframe E) after a time period corresponding to the timing value (see time period #0 that starts at timing C for CC#2 in Fig. 6), in response to the message from the first cell (see step S302 in Fig. 9, wherein the UE performs the transmission CC switching according to message received in step S301).
Regarding claim 28, determining whether a predefined rule is met, the stopping of the first transmission in the first cell and the performing of the second transmission in the second cell being in response to the predefined rule being met,
	wherein the predefined rule is based on one of a numerology of a signal and predefined time period (see Fig. 9, step S301 and paragraph [0086]-[0087], during which the transient period is defined, and as shown in Fig. 13, upon reaching the defined time period of subframe #0, the stopping of transmission at CC#1 and the performing of the transmission at CC#2 occurs).
Regarding claim 31, wherein the timing value is based at least in part on one or more of: 
	a RF switching time of the wireless device (see Fig. 13, wherein the time point B indicates a timing at which the RF of transmission using CC#1 is to be switched off and the transmission RF is to be switched to CC#2 after the transient period);
	an error due to one of reception and transmission at the wireless device; and
	an autonomous timing adjustment delay of the wireless device.
Regarding claim 38, wherein the first cell and the second cell are provided by a network node (see MeNB with an extension RRE in Fig. 12 that provides the PCell and the SCell).
	Regarding claim 39, wherein the first cell is associated with a first RAT and the second cell is associated with a second RAT different from the first RAT (see LTE and 5G in Fig. 13).
Regarding claim 64, a wireless device configured to communicate on a first carrier with a first cell that is part of a first cell group and on a second carrier with a second cell that is part of a second cell group different from the first cell group (see CC#1 of PCell that belongs to a master cell group and CC#2 of SCell that belongs to a secondary cell group in Fig. 13 and paragraph [0103]), the wireless device comprising:
	processing circuitry configured to:	
determine a timing value, the timing value being associated with the first cell and second cell  (see “In an example illustrated in FIG. 6, it is assumed that the UE performs switching between CCs by having a timing of a transient period in CC#1 as a reference. CC#1” recited in paragraph [0059] and Fig. 6, wherein the transient period is applied in both CC#1 and CC#2 using the timing of CC#1 as a reference), the timing value being based at least in part on at least one of a first timing advance value of the first cell group and a second timing advance of the second cell group (Fig. 6 and paragraph [0059] shows that CC#1 having a timing of a first cell group, MCG, and CC#2 having a timing of a second cell group SCG; Uchino does not use the term timing advance, but shows the use of asynchronous dual connectivity with cell groups having different timings, which is equivalent to timing advance associated with the cell groups as known in the art and shown in the secondary reference below);
receive a message from the first cell (see message received in step S301 in Fig. 9), the received message including an indication to apply at least a portion of a delay in transmission to at least one of an uplink transmission in the first cell and an uplink transmission in the second cell, the delay corresponding to the timing value (see Fig. 6, and “the UE detects that the period of a subframe in CC#2 indicated by “D” overlaps with the transient period, does not perform UL transmission via CC#2 during the period of a subframe indicated by “D”, and starts UL transmission via CC#2 from the following subframe indicated by “E”” as recited in paragraph [0063], wherein the delay corresponds to the transient period and the timing difference between CC#1 and CC#2)
	stop a first transmission in the first cell on the first carrier (see Fig. 6, wherein the UE transmits on CC#1 up to subframe A); and
	switch to perform a second transmission in the second cell on the second carrier (see transmission being switched onto CC#2 at subframe D in Fig. 6, and according to paragraph [0063] the UE may delay the uplink transmission until subframe E) after a time period corresponding to the timing value (see time period #0 that starts at timing C for CC#2 in Fig. 6), in response to the message from the first cell (see step S302 in Fig. 9, wherein the UE performs the transmission CC switching according to message received in step S301).
	Regarding claim 81, determine whether a predefined rule is met, the stopping of the first transmission in the first cell and the performing of the second transmission in the second cell being in response to the predefined rule being met,
	wherein the predefined rule is based on one of a numerology of a signal and predefined time period (see Fig. 9, step S301 and paragraph [0086]-[0087], during which the transient period is defined, and as shown in Fig. 13, upon reaching the defined time period of subframe #0, the stopping of transmission at CC#1 and the performing of the transmission at CC#2 occurs).
	Regarding claim 82, wherein the timing value is based at least in part on one or more of: 
	a RF switching time of the wireless device (see Fig. 13, wherein the time point B indicates a timing at which the RF of transmission using CC#1 is to be switched off and the transmission RF is to be switched to CC#2 after the transient period);
	an error due to one or reception and transmission at the wireless device; and
	an autonomous timing adjustment delay of the wireless device.
	Uchino does not disclose the following features: regarding claims 25 and 64, the timing value being based at least in part on at least one of a first timing advance value of the first cell group and a second timing advance of the second cell group (Uchino discloses the claimed concept of having cell groups with different timing in an asynchronous dual-connectivity system, but does not recite the term “timing advance”)
	Yi discloses the following features.
	Regarding claims 25 and 64, the timing value being based at least in part on at least one of a first timing advance value of the first cell group and a second timing advance of the second cell group (Uchino discloses the claimed concept of having cell groups with different timing in an asynchronous dual-connectivity system, but does not recite the term “timing advance”; Yi discloses the use of timing advance group and asynchronous cell groups; see Yi, “Timing advance (TA) is described. In RRC_CONNECTED, the eNB is responsible for maintaining the timing advance. Serving cells having UL to which the same timing advance applies (typically corresponding to the serving cells hosted by the same receiver) and using the same timing reference cell are grouped in a timing advance group (TAG)” recited in paragraph [0043]; and see “.At least one of a master cell group (MCG) or a secondary cell group (SCG) in dual connectivity is configured with at least one timing advance (TA)” recited in paragraph [0008]).
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the current application to modify the system of Uchino using features, as taught by Yi, in order to accommodate the time differences when dual-connectivity is used (see paragraph [0052], [0006] of Yi).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUTAI KAO whose telephone number is (571)272-9719. The examiner can normally be reached Monday-Friday 8:00-17:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Yao can be reached on (571)272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUTAI KAO/Primary Examiner, Art Unit 2473